DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-22 of the Response to Office Action (“Response”) filed on 29 July 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-9, 21, and 22 constitutes a process under 35 USC 101, the “non-transitory computer-readable medium” of claims 10-18 constitutes a manufacture under the statute, and the “system” of claims 19 and 20 constitutes a machine under the statute. Accordingly, claims 1-22 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Response as an example, the claim recites the following abstract idea limitations:
“A” “method for automatically determining inefficiencies when producing features.”
“Receiving” “feedback data indicating a first modification to be made to a portion of a feature.”
“Processing” “the feedback data and a first set of data corresponding to a set of media assets associated with the feature to identify a first media asset that corresponds to the portion of the feature.”
“Generating first association data that indicates a first association between the first media asset and the first modification.”
“Processing” “the first set of data and a second set of data corresponding to a set of scenes associated with the feature to identify a first scene that includes the first media asset.”
“Generating second association data that indicates a second association between the first scene and the first modification.”
“Processing” “the second set of data and a third set of data corresponding to a plurality of crews associated with the feature to identify a first crew that is assigned to the first scene.”
“Generating third association data that indicates a third association between the first crew and the first modification.”
“Generating, based on the feedback data, first retake data corresponding to the first modification, the first retake data including the first association data, the second association data, and the third association data.”
“Determining a number of modifications associated with the first crew based on a set of association data that includes the third association data.”
“Determining that the number of modifications associated with the first crew included in the plurality of crews exceeds a threshold amount.”
“Generating” “a report identifying an inefficiency related to the number of modifications associated with the first crew and indicating that one or more retake entries assigned to the first crew should be reassigned.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). In particular, limitations of the claim can be characterized as managing personal behavior or relationships or interactions between people (e.g., users of the claimed “method” and members of the claimed “crews”), including following instructions (e.g., the claim limitations being instructions in the form of steps of a workflow), and thus, the limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (e.g., the claimed “receiving”), evaluation (e.g., the claimed “processing” and “generating”), judgment (e.g., the claimed “determining”), and opinion (e.g., the claimed “generating” “a report” “indicating that one or more retake entries” “should be reassigned”), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) With respect to the claimed “generating” “a report,” a report can be a mental checklist, or alternatively, to the extent a report requires a physical object, the use of a physical aid (e.g., pencil and paper) to help perform a mental step does not negate the mental nature of the limitation. (See MPEP 2106.04(a)(2)(III)(B).) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Response as an example, the claim recites the following additional element limitations:
The claimed “method” is “computer-implemented.”
The claimed “receiving” is “at a server computing device and from a client module executing on a client device.”
The claimed “processing” is “via the server computing device.” There are multiple instances of this limitation in the claim.
The claimed “generating” is “via the server computing device.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, and selecting a particular generic function for computer hardware to perform from within a range of functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, and storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); and specifying that the abstract idea relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Claims 2-9, 21, and 22 depend from independent claim 1. Claim 2 recites an abstract idea element that merely expands upon an abstract idea element introduced by claim 1. Claim 3 recites an abstract idea element (the claimed “generating a master project schedule”) similar to the “generating” “a report” of claim 1 that has been identified above as an abstract idea element. Claim 4 recites an abstract idea element (the claimed “analyzing the master project schedule”) falling under the certain methods of organizing human activity and mental processes groupings. Claim 4 also recites an abstract idea element (the claimed “generating a second report”) similar to the “generating” “a report” of claim 1 that has been identified above as an abstract idea element. Claim 5 recites an additional element (the claimed “receiving, at the server computing device”) similar to the claimed steps performed “at a server computing device” and “via the server computing device” of claim 1 that have been identified above as additional elements. Claim 5 also recites an additional element (the claimed “first route sheet”) that amounts to mere data gathering, which courts have found to be insignificant extra-solution activity, per MPEP 2106.05(g). Claim 6 recites additional elements (the claimed “receiving the set of media assets” and “providing” “access to a first portion of the set of media assets”) that amounts to mere data gathering and selecting a particular data source or type of data to be manipulated, respectively, which courts have found to be insignificant extra-solution activity, per MPEP 2106.05(g). Claim 7 recites abstract idea elements (the claimed “capturing metadata” and “generating” “a first media asset entry”) similar to the “receiving” and “generating” steps of claim 1 that have been identified above as abstract idea elements. Claim 7 also recites an additional element (the claimed “generating, via the server computing device”) that is the same as the “generating, via the server computing device” of claim 1 that has been identified above as an additional element. Claim 8 recites “receiving” “a first shipment entry” that either constitutes an abstract idea element falling under the certain methods of organizing human activity and mental processes groupings, or constitutes an additional element in the form of mere data gathering, which courts have found to be insignificant extra-solution activity, per MPEP 2106.05(g). Claim 8 also recites an additional element (the claimed “receiving, at the server computing device”) that is the same as the “receiving, at a server computing device” of claim 1 that has been identified above as an additional element. Claims 9, 21, and 22 recite abstract idea elements that merely expand upon abstract idea elements introduced by claim 1. Accordingly, the ineligibility rationales applied in the rejection of claim 1, and/or other ineligibility rationales highlighted above, apply against claims 2-9, 21, and 22, resulting in claims 2-9, 21, and 22 being rejected under 35 USC 101 as ineligible for patenting.
	Regarding claims 10-18, while the claims are of different scope relative to claims 1-9, the claims nevertheless recite limitations similar to those of claims 1-9. Limitations found in claims 10-18 that are not found in claims 1-9, such as the claimed “non-transitory computer-readable medium,” “program instructions,” and “processor,” constitute additional elements that fail to warrant patent eligibility, for at least the same reasons as the additional elements identified in the rejection of claim 1 above. Accordingly, claims 10-18 are ineligible for patenting for similar reasons as claim 1.
Regarding claims 19 and 20, while the claims are of different scope relative to claims 1, 3, and 4, and claims 10, 12, and 13, the claims nevertheless recite limitations similar to those of claims 1, 3, and 4, and claims 10, 12, and 13. Accordingly, claims 19 and 20 are ineligible for patenting for similar reasons as claims 1, 3, and 4, and claims 10, 12, and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2005/0228829 A1 to Richards et al. (“Richards”)1 in view of U.S. Pat. App. Pub. No. 2018/0025374 A1 to Ghosh et al. (“Ghosh”).
Regarding independent claim 1, Richards discloses:
“A computer-implemented method for automatically determining inefficiencies when producing features.” Richards discloses, “A method for managing a revision to a media asset in media production.” (Richards, abstract.) Richards also discloses the use of “client systems” as part of the method. (See Richards, para. [0035].) Richards also discloses, “The revision interface can help to track how many revisions were made for technical corrections (e.g., for efficiency of an artist or department) versus artistic.” Use of the client systems, in Richards, reads on the claimed “computer-implemented method.” The method for managing revisions of media assets and for tracking revisions for efficiency purposes, in Richards, reads on the claimed “method for automatically determining inefficiencies when producing features,” wherein the corrections read on the claimed “inefficiencies” and combinations of media assets read on the claimed “features.”
“Receiving, at a server computing device and from a client module executing on a client device, feedback data indicating a first modification to be made to a portion of a feature.” Richards discloses, “identifying error or defect in the media asset.” (Richards, para. [0004].) Richards also discloses, “a database storing a plurality of records, each record storing information for corrections to a media asset to correct identified errors or defects, each record including a path or arc of corrections and approvals needed to correct the identified error or defect in the media asset.” (Richards, para. [0005].) Richards also discloses, “an asset management system 100” wherein “server 110 connected to the database 105 provides an interface to access the database 105” and “client systems 115 can connect to the server 110 through a network 120.” (Richards, para. [0035].) Data flowing between the server and the clients, in Richards, reads on the claimed “receiving, at a server computing device and from a client module executing on a client device.” The data including information about errors or defects of media assets, and revisions to correct them, in Richards, reads on the claimed “feedback data indicating a first modification to be made to a portion of a feature.”
“Processing, via the server computing device, the feedback data and a first set of data corresponding to a set of media assets associated with the feature to identify a first media asset that corresponds to the portion of the feature.” Richards discloses, “a database storing a plurality of records, each record storing information for corrections to a media asset to correct identified errors or defects, each record including a path or arc of corrections and approvals needed to correct the identified error or defect in the media asset.” (Richards, para. [0005].) Richards also discloses, “an asset management system 100” wherein “server 110 connected to the database 105 provides an interface to access the database 105” and “client systems 115 can connect to the server 110 through a network 120.” (Richards, para. [0035].) Richards also discloses, “FIG. 2 shows a representation of one implementation of interaction in an asset management system 200, such as involving the database 105 and server 110 shown in FIG. 1.” (Richards, para. [0039].) The linked operation of the server and the database, in Richards, reads on the claimed “processing, via the server computing device.” The records information about needed corrections to media assets, in Richards, reads on the claimed “the feedback data and a first set of data corresponding to a set of media assets associated with the feature.” Information identifying any specific record, in Richards, reads on the claimed “to identify a first media asset that corresponds to the portion of the feature.”
“Generating first association data that indicates a first association between the first media asset and the first modification.” Richards discloses, “The revision interface can also generate a record of what changes were made.” (Richards, para. [0050].) Generating the record of changes made to media assets, in Richards, reads on the claimed “generating first association data that indicates a first association between the first media asset and the first modification.”
“Processing, via the server computing device, the first set of data and a second set of data corresponding to a set of scenes associated with the feature to identify a first scene that includes the first media asset.” Richards also discloses, “an asset management system 100” wherein “server 110 connected to the database 105 provides an interface to access the database 105” and “client systems 115 can connect to the server 110 through a network 120.” (Richards, para. [0035].) Richards also discloses, “FIG. 2 shows a representation of one implementation of interaction in an asset management system 200, such as involving the database 105 and server 110 shown in FIG. 1.” (Richards, para. [0039].) Richards discloses, “Referring back to the illustrated implementation of FIG. 3, the management tool 302 manages assets using VnP 320, a scene graph 322, and an asset tree 330. In one example, the asset tree 330 hierarchically represents relationships between assets, and thus, enables easy navigation between assets within a movie. In another example, the scene graph 322 represents a unit of a run-time environment whose structure contains all the objects in a scene or location and their relationships.” (Richards, para. [0055].) Operation of the server and database, in Richards, reads on the claimed “processing, via the server computing device.” The asset tree and scene graph, in Richards, reads on the claimed “the first set of data and a second set of data corresponding to a set of scenes associated with the feature.” The identifying of media assets as being in scenes, in Richards, reads on the claimed “to identify a first scene that includes the first media asset.”
“Generating second association data that indicates a second association between the first scene and the first modification.” Richards discloses, “Using asset information that indicates relationships between an asset or its information and other assets and other items, relative structures and information can be established. Dependencies are established through data dependencies. For example, a particular asset depends upon another asset, such as completing the lighting for a shot (asset) depends upon the completion of all the models (also assets) for that shot.” (Richards, para. [0056].) Generating asset information indicating relationships between assets in scenes, in Richards, reads on the claimed “generating second association data that indicates a second association between the first scene and the first modification.”
“Processing, via the server computing device, the second set of data and a third set of data corresponding to a plurality of crews associated with the feature to identify a first crew that is assigned to the first scene.” As explained above, Richard discloses elements in paras. [0035] and [0036] that read on the claimed “processing, via the server computing device.” Richards also discloses, “The progress of an asset can be reported in detail by week, artist, sequence, character, component, or summarized for an entire department. Other reports are used to identify problem spots and bottlenecks in the production workflows. Specific tasks can also be tracked by artist or status.” (Richards, para. [0034].) Report information concerning media assets, tasks performed on the media assets, and artists and departments that perform the tasks, in Richards, reads on the claimed “the second set of data and a third set of data corresponding to a plurality of crews associated with the feature to identify a first crew that is assigned to the first scene.”
“Generating third association data that indicates a third association between the first crew and the first modification.” Richards discloses, “Specific tasks can also be tracked by artist or status.” (Richards, para. [0054].) Richards discloses, “The list screen of FIG. 21 includes tasks, task statuses, notes, responsible artists.” (Richards, para. [0085].) Generating tracking data that links artists and tasks, and/or generating table data linking artists and tasks, in Richards, reads on the claimed “generating third association data that indicates a third association between the first crew and the first modification.” 
“Generating, based on the feedback data, first retake data corresponding to the first modification, the first retake data including the first association data, the second association data, and the third association data.” Richards discloses, “an asset management system comprises: a database storing a plurality of records, each record storing information for corrections to a media asset to correct identified errors or defects, each record including a path or arc of corrections and approvals needed to correct the identified error or defect in the media asset; and a revision interface coupled to the database and to a network, the database interface configured to provide access to the plurality of records, and to track and manage revision information for corrections made for the corresponding media assets.” (Richards, para. [0005].) The generating of the path or arc of corrections and approvals, to correct identified errors or defects, in Richards, reads on the claimed “generating, based on the feedback data, first retake data corresponding to the first modification.” As explained above, the information for corrections to the media asset, in Richards, reads on the claimed “the first retake data including the first association data.” As explained above, information relating corrections to media assets to other media assets (based on dependencies, or otherwise), in Richards, reads on the claimed “the first retake data including” “the second association data.” As explained above, information relating media asset corrections and related tasks to artists or departments, in Richards, reads on the claimed “the first retake data including” “the third association data.” See also, the relationships between records information depicted in FIG. 3 of U.S. Provisional App. No. 60/560,998 entitled ‘Asset Management in Media Production’, filed Apr. 9, 2004, incorporated by reference in its entirety by Richards, for further examples of “association data.”
“Determining a number of modifications associated with the first crew based on a set of association data that includes the third association data.” Richards discloses, “The progress of an asset can be reported in detail by week, artist, sequence, character, component, or summarized for an entire department. Other reports are used to identify problem spots and bottlenecks in the production workflows. Specific tasks can also be tracked by artist or status.” (Richards, para. [0034].) Richards also discloses, “The revision interface can help to track how many revisions were made for technical corrections (e.g., for efficiency of an artist or department) versus artistic.” (Richards, para. [0050].) The tracking of tasks performed by artists, including the making of corrections to media assets by the artists, in Richards, reads on the claimed “determining a number of modifications associated with the first crew based on a set of association data that includes the third association data.” Additionally or alternatively, the tracking of revisions and determining of efficiency of artists or departments based thereon, in Richards, reads on the claimed limitations.
Ghosh teaches limitations below of independent claim 1 that do not appear to be disclosed in their entirety by Richards:
“Determining that the number of modifications associated with the first crew included in the plurality of crews exceeds a threshold amount.” As explained above, Richards discloses elements that read on “determining” “the number of modifications associated with the first crew included in the plurality of crews.” Richards does not appear to explicitly disclose related thresholds. Ghosh teaches, “KPIs such as ‘work duration’ and ‘quality of work’ are positive KPIs that may be desired to have predetermined high threshold values and others such as ‘average project handling time’ and ‘error rate’ are negative KPIs that may be required to have predetermined low threshold values. Therefore, a set of employees who have a value of the KPI ‘quality of work’ exceeds its predetermined high threshold value may be referred to as high performers. Similarly, a set of employees who have a value of the KPI ‘error rate’ being below its low threshold value may be referred to as high performers.” (Ghosh, para. [0089].) See also the KPI- and baseline-related teachings in paras. [0019], [0021]-[0024], and [0026] of Ghosh. The determining of error rates being below low threshold values, in Ghosh, reads on the claimed “determining that the number of modifications associated with the first crew included in the plurality of crews exceeds a threshold amount.”
“Generating, via the server computing device, a report identifying an inefficiency related to the number of modifications associated with the first crew and indicating that one or more retake entries assigned to the first crew should be reassigned.” Richards discloses, “Other reports are used to identify problem spots and bottlenecks in the production workflows.” (Richards, para. [0034].) Richards also discloses, “The revision interface can help to track how many revisions were made for technical corrections (e.g., for efficiency of an artist or department) versus artistic.” (Richards, para. [0050].) Richards also discloses, “receiving reports and generating real-time status of the media asset information at 738; and analyzing work performance, at 740, by assessing the progress, performance, efficiency, and effectiveness of media production reported in the reports.” (Richards, para. [0074].) The generating of reports about work performance and efficiency, in relation to artist or department efficiencies, in Richards, reads on the claimed “generating, via the server computing device, a report identifying an inefficiency related to the number of modifications associated with the first crew.” Richards does not appear to explicitly disclose reassigning. Ghosh teaches delineating between high performers and low performers (see paras. [0023] and [0024]), and by doing so, indicates that tasks should be assigned to certain performers (high performers) instead of others (low performers).
Ghosh teaches methodologies involving “task-oriented services” (see para. [0001]), similar to the claimed invention and to Richards. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reporting, in Richards, to include delineating between high and low performing employees, to determine how to incentivize the employees, as taught by Richards (see claim 1 of Richards).
Regarding claim 2, the combination of Richards and Ghosh teaches the following limitations:
“The computer-implemented method of claim 1, wherein the third set of data includes a profile associated with each crew included in the plurality of crews.” Richards discloses, “FIG. 15 and FIG. 16 illustrate examples of a status report and a summary report for a department of a media production company.” (Richards, para. [0021].) The information provided by the status and summary reports for the departments, in Richards, reads on the claimed “wherein the third set of data includes a profile associated with each crew included in the plurality of crews.”
Regarding claim 3, the combination of Richards and Ghosh teaches the following limitations:
“The computer-implemented method of claim 1, further comprising generating a master project schedule that includes a first task, wherein the first task is associated with the first crew and the first scene assigned to the first crew and includes a target completion date.” Richards discloses, “the scheduling interface tool 316 provides a view into the asset information focused on tracking the status of tasks for assets,” “a user can provide a list of assets or retrieve a list of assets through a search,” and “the scheduling interface tool 316 provides to the user asset information for the selected assets such as:” “the person assigned to the asset and task, status, estimated start and end dates,” “and a Gantt chart.” (Richards, para. [0044].) The information provided by the scheduling interface tool in Richards, such as the Gantt chart, reads on the claimed “master project schedule,” the asset tasks of Richards read on the claimed “first task,” the persons assigned to assets and tasks in Richards read on the claimed “first crew,” the shot sequences of Richards read on the claimed “first scene assigned to the first crew,” and the estimated end dates in Richards read on the claimed “target completion date.”
Regarding claim 4, the combination of Richards and Ghosh teaches the following limitations:
“The computer-implemented method of claim 3, further comprising: analyzing the master project schedule to determine a number of incomplete tasks.” Richards discloses, “The scheduling interface tool 316 provides a view into the asset information focused on tracking the status of tasks for assets. A user can provide a list of assets or retrieve a list of assets through a search. The scheduling interface tool 316 provides to the user asset information for the selected assets such as: current task, notes on that task, the person assigned to the asset and task, status, estimated start and end dates, estimated total work days to complete (e.g., from a bid), actual start and end days (e.g., input by artists as work progresses), actual total days worked to complete, actual completion percentage by number and graph, comparisons between estimates and actual times, and a Gantt chart.” (Richards, para. [0044].) The providing of information on assets in the form of completion percentages less than 100% of Richards reads on the claimed “determine a number of incomplete tasks.” The processing performed by the scheduling interface tool of Richards reads on the claimed “analyzing the master project schedule.”
“Generating a second report indicating the number of incomplete tasks associated with the master project schedule.” Richards discloses, “the reporting tool 310 provides reports including” “department reports, listed by a supervisor, for listing all sequences being worked on within a specific department; task status reports for providing detailed search criteria and multiple output options, and showing the development stage of each specific shot; forecast reports, such as four-week and asset look-ahead reports (see FIG. 36 and FIG. 37), for showing projected shot status; task summary reports for showing all listed tasks for a specific department; team status report summary such as illustrated in FIG. 38; and LiveActuals reports providing up-to-the-minute feedback on project progress.” (Richards, para. [0052].) Richards discloses, “the progress of an asset can be reported in detail by week, artist, sequence, character, component, or summarized for an entire department” and “above-mentioned reports provide the progress of an asset and enable analysis of work performance.”  (Richards, para. [0053].) The sequences being worked on and/or the projected shot statuses of Richards read on the claimed “incomplete tasks,” the creation of the various reports of Richards reads on the claimed “generating a second report,” and the Gantt chart of Richards (see para. [0044]) reads on the claimed “master project schedule.”
Regarding claim 5, the combination of Richards and Ghosh teaches the following limitations:
“The computer-implemented method of claim 1, further comprising receiving, at the server computing device, a first route sheet that includes a set of instructions for generating the first scene, wherein the first route sheet is associated with the first crew.” As explained above, Richards discloses elements, in FIG. 1, that read on the claimed “receiving, at the server computing device.” Richards discloses, “the producer submits data from either a bid template or from a custom graphical user interface,” “the data should include what assets are in each shot, bidding information for each shot and asset,” “the system quickly generates for the producer a list of characters, props and environments that need to be modeled, which are then assigned additional details about whether the model needs rigging and whether it's a hero (i.e. should require additional work),” and “the system should enable the producer to go to a shot and add assets (characters, props or environments) to a shot or sequence.” (Richards, para. [0097].) The received new or updated producer-submitted data and the list of Richards, which are assigned to artists in departments that read on the claimed “first crew,” reads on the claimed “a first route sheet that includes a set of instructions” and “the first route sheet is associated with the first crew.” Generating the shots of sequences of Richards read on the claimed “for generating the first scene.”
Regarding claim 6, the combination of Richards and Ghosh teaches the following limitations:
“The computer-implemented method of claim 1, further comprising: receiving the set of media assets.” Richards teaches, “at the beginning of production, the initial set of assets and information for those assets can be entered (e.g., based upon the agreement or bid for production of a movie or portion of the movie);” “default asset information, tasks, and dependencies can be defined (e.g., using standard templates and pipelines);” and “a pipeline represents a sequence of steps or tasks needed to build rendered frames or assets.” (Richards, para. [0034].) The entering, defining, and building of assets for movies, received from users by the server, in Richards, reads on the claimed “receiving the set of media assets.”
“Providing the first crew with access to a first portion of the set of media assets, wherein the first portion of the set of media assets is associated with the first scene assigned to the first crew.” Richards discloses, “a user is allowed to select a list of assets or retrieve a list of assets through a search;” and “the asset information includes current task, notes on that task, the person assigned to the asset and task, status, estimated start and end dates, estimated total work days to complete (e.g., from a bid), actual start and end days (e.g., input by artists as work progresses), actual total days worked to complete, actual completion percentage by number and graph, comparisons between estimates and actual times, and a Gantt chart.” (Richards, para. [0066].) The mechanism by which users select, retrieve, and assign assets to artists or departments, in Richards, reads on the claimed “providing the first crew with access,” and the assets read on the claimed “first portion of the set of media assets” “associated with the first scene.” The assigning of tasks associated with assets and shots sequences to artists or departments, in Richards, reads on the claimed “first scene assigned to the first crew.”
Regarding claim 7, the combination of Richards and Ghosh teaches the following limitations:
“The computer-implemented method of claim 1, further comprising: capturing metadata associated with the first media asset.” Richards discloses, “LiveActuals 214 provides real-time information and updates on the status of assets and/or asset information using the LiveActuals database 206;” and “using real-time information, users can determine very accurately the current status of media production.” (Richards, para. [0039].) Richards discloses, “the asset information for an asset includes the information selected for a particular media production to facilitate tracking and management of the asset;” and “in one implementation, for a shot asset, the database stores a name, a task, a status, what is being waited for, what is being held up by lack of progress on the asset, and an assigned artist.” (Richards, para. [0040].) Richards discloses, “some asset information can be derived from other asset information;” and “in one implementation, information indicating what percentage of a task has been completed for an asset is derived from stored asset information indicating an amount of time spent on the task compared to the amount of time estimated to complete the task.” (Richards, para. [0041].) The tracking of information about media assets through use of LiveActuals, in Richards, reads on the claimed “capturing metadata,” and any of the media assets in Richards reads on the claimed “first media asset.”
“Generating, via the server computing device, a first media asset entry based on the metadata associated with the first media asset, wherein the first retake entry is associated with the first media asset entry using the first association data.” See the passages of Richards from the immediately preceding bullet point. Richards also discloses, “FIG. 28 illustrates an example of a daily animation effects status report summary. This report illustrates name, e-mail, phone number, notes, asset path, task, status, hours worked, and task notes for each person for a selected date.” (See para. [0091].) Generating entries for status report summaries, for display via the LiveActuals interface, in Richards, reads on the claimed “generating, via the server computing device, a first media asset entry based on the metadata associated with the first media asset.” Instances where the listed animation effects include the aforementioned corrections, in Richards, reads on the claimed “wherein the first retake entry is associated with the first media asset entry using the first association data.”
Regarding claim 8, the combination of Richards and Ghosh teaches the following limitations:
“The computer-implemented method of claim 6, further comprising receiving, at the server computing device, a first shipment entry indicating that the first portion of the set of media assets has been transmitted to the first crew on a first shipping date, wherein the first media asset is included in the first portion of the set of media assets.” Richards discloses, “for a shot asset, the database stores a name, a task, a status, what is being waited for, what is being held up by lack of progress on the asset, and an assigned artist.” (Richards, para. [0040].) Richards discloses, “the scheduling interface tool 316 provides to the user asset information for the selected assets such as:” “the person assigned to the asset and task,” “actual start and end days.” (Richards, para. [0044].) Receiving assignments of assets and tasks, including related asset information, of Richards, reads on the claimed “receiving, at the server computing device, a first shipment entry;” the actual start days in Richards read on the claimed “indicating that the first portion of the set of media assets has been transmitted to the first crew on a first shipping date;” and the assets involved in corrections in Richards (see para. [0046]) reads on the claimed “wherein the first media asset is included in the first portion of the set of media assets.”
Regarding claim 9, the combination of Richards and Ghosh teaches the following limitations:
“The computer-implemented method of claim 1, wherein the feedback data indicates that the first modification should be made to the first media asset.” Richards discloses, “the revision interface can also generate a record of what changes were made, the effect on time and resources (e.g., days added because of revisions), and the basis of revisions;” and “revisions can be requested for technical corrections (e.g., errors or defects) or for artistic corrections (e.g., ‘blue would look better here’).” (Richards, para. [0049].) The requested revisions, in Richards, read on the claimed “feedback data indicates that the first modification that should be made to the first media asset.”
Regarding claims 10-18, while the claims are of different scope relative to claims 1-9, the claims nevertheless recite limitations similar to those of claims 1-9. Limitations found in claims 10-18 that are not found in claims 1-9, such as the claimed “non-transitory computer-readable medium,” “program instructions,” and “processor” are disclosed by Richards (see para. [0109]). Thus, claims 10-18 also are rejected under 35 USC 103 as unpatentable in view of the combination of Richards and Ghosh.
Regarding claims 19 and 20, while the claims are of different scope relative to claims 1, 3, and 4, and claims 10, 12, and 13, the claims nevertheless recite limitations similar to those of claims 1, 3, and 4, and claims 10, 12, and 13. Thus, claims 19 and 20 also are rejected under 35 USC 103 as unpatentable in view of the combination of Richards and Ghosh.
Regarding claim 21, the combination of Richards and Ghosh teaches the following limitations:
“The computer-implemented method of claim 1, wherein the feature is a cinematic feature.” Richards teaches, in para. [0035], “a collection of databases is used to store asset information for the assets used in the production of a movie.”
Regarding claim 22, the combination of Richards and Ghosh teaches the following limitations:
“The computer-implemented method of claim 1, wherein determining that the number of modifications associated with the first crew included in the plurality of crews exceeds the threshold amount comprises determining that the number of modifications associated with the first crew exceeds the number of modifications associated with one or more second crews included in the plurality of crews by the threshold amount.” Ghosh teaches, “The negative KPI may refer to a KPI for which a low value is desirable, e.g., number of errors.” (Ghosh, para. [0022].) Ghosh also teaches, “A "low performer" is used in the present disclosure in the context of its broadest definition. The low performer may refer to a person or an artificial intelligence (Al) system for whom each associated positive KPI has a value relatively less than the predefined high KPI threshold value and each associated negative KPI has a value relatively greater than the predefined low KPI threshold.” (Ghosh, para. [0024].) Determining that a performer is a low performer, in Ghosh, reads on the claimed “determining that the number of modifications associated with the first crew included in the plurality of crews exceeds the threshold amount.” Determining that a performer is a low performer due to errors, and that another performer has no errors, in Ghosh, reads on the claimed “determining that the number of modifications associated with the first crew exceeds the number of modifications associated with one or more second crews included in the plurality of crews by the threshold amount.”
Response to Arguments
	On pp. 12-15 of the Response, the applicant argues for reconsideration and withdrawal of the rejection of claims 1-22 under 35 USC 101. More specifically, the applicant argues, “the amended claims are not abstract because they present a technical solution to a technical problem. See MPEP 2106.05(f); McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016); Packet Intelligence LLC v. Netscout Sys., Inc., No. 2019-2041 (Fed.Cir. 2020).” (Response, p. 13.)
	The applicant highlights the following eligibility rationale in connection with McRo: “the claims recite specific features that utilizes particular information and techniques to effect a technological improvement.” (Response, p. 13) According to the applicant, “the amended claims provide an improvement to conventional computing devices used in a production pipeline, which typically cannot reconcile disparate data generated by different sources. Accordingly, the conventional computing devices, using conventional tools, cannot perform data analytics in a holistic manner to evaluate the overall production pipeline. The amended claims provide an improvement to conventional computing devices and tools by generating association data that indicate associations between disparate data sets, which enable a computing device to perform data analytics relating to the overall production of a feature.” (Response, p. 13.) Also stated by the applicant, “Using these particular information and techniques recited in the claims, a server generates association data that specifically relates a modification indicated in feedback data to other data associated with a feature that was not included in the feedback data, that would otherwise not be possible given the disparate nature of the data. As a result, the server is able to make subsequent determinations regarding inefficiencies relating to modifications to the feature, which could not be done by conventional computing devices using conventional production tools.” (Response, p. 14.)
	The applicant highlights the following eligibility rationale in connection with Packet Intelligence: “the claims recited details related to solving a technical problem and that the specification of the patent at-issue made clear that the claimed invention presented a technical solution to a technical problem.” (Response, p. 13.) According to the applicant, “the amended claims detail specific steps for solving a technical problem” in that “the amended claims solve a deficiency that exists with conventional computing devices and conventional tools used in a feature production pipeline, where the conventional computing devices, using conventional tools, cannot perform data analytics in a holistic manner to evaluate the overall production pipeline. The amended claims solve this technical deficiency by expressly generating association data that indicate associations between disparate data sets when receiving data related to the feature production.” (Response, p. 14.) Also stated by the applicant, “These specific steps and limitations recited in the amended claims enable the server computer to make subsequent determinations regarding inefficiencies associated with producing the feature because the association data specifically relates the modification indicated by the feedback data to other data associated with the feature that was not included in the feedback data. These features of the claims squarely address and remedy the technical deficiency of conventional computing devices that use conventional production tools to manage production data.” (Response, p. 15.)
	The applicant also argues, “the present Specification makes clear that the claimed approach presents a technical solution to a technical problem” in that “the present Specification describes how different stakeholders in a production pipeline typically rely on many separate tools for storing and sharing digital data, resulting in different portions of the digital data being dispersed across different physical or logical locations,” “Because the data is dispersed across different tools and locations, it is difficult or impossible for a given computing device to reconcile the different portions of data in order to perform meaningful data analytics,” “The present Specification further describes how the specific steps and limitations discussed above with respect to the amended claims refer to specific technological features that function together to enable a server computer to perform such analytics,” and “As a result of generating such association data, the server is able to perform data analytics that rely on the associations between the modification and the different pieces of data, which could not be achieved when using conventional tools due to the ad hoc nature of such tools.” (Response, pp. 15 and 16.) 	Based on all of the above arguments, the applicant contends, “the focus of the amended claims is on a specific technological improvement — generating association data that relate modifications indicated in user feedback data to disparate data sets associated with a feature, which enable a server to perform meaningful data analytics across the production pipeline of the feature— as opposed to merely automating a manual process for identifying production inefficiencies,” the contention is “expressly recited in the steps and limitations of the amended claims, and is consistent with the descriptions of the technical problem and technical solution included in the present Application.” (Response, p. 16.)
	The examiner finds the applicant’s arguments above unpersuasive. Addressing the applicant’s arguments based upon McRo, “in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01.” (MPEP 2106.05(a).) Also, “In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102.” (MPEP 2106.05(a)(II).) An important basis for finding eligibility, using the rationales of McRo, is that the specification explains how claimed elements enable the automation of specific tasks that previously could not be automated. The applicant’s specification does not explain how the claim limitations enable the automation of specific tasks that previously could not be automated. Instead, the improvement asserted by the applicant, of reconciling disparate data generated by different sources, appears to have been performed by conventional computing devices, using conventional tools, but allegedly not in a holistic manner. As such, the applicant’s improvement seems to be that the claimed limitations improve an automated task that previously was automated, but perhaps applicant’s claimed invention performs the task more efficiently. But such an improvement is analogous to “Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016),” and/or “Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48,” neither of which is sufficient for establishing an eligibility-warranting improvement. (See MPEP 2106.05(a)(I) and (II).)
	Turning to the applicant’s arguments based upon Packet Intelligence, the examiner finds the arguments unpersuasive because of fundamental differences between the scenario presented by the applicant’s application and the scenario considered by the court in Packet Intelligence. In Packet Intelligence, the court determined that the claim at issue (claim 19) was not directed to an abstract idea because the claim “purports to meet a challenge unique to computer networks, identifying disjointed connection flows in a network environment” (at [1309]) and “The asserted patents' specifications make clear that the claimed invention presented a technological solution to a technological problem. The specifications explain that known network monitors were unable [1310] to identify disjointed connection flows to each other, and the focus of the claims is a specific improvement in computer technology: a more granular, nuanced, and useful classification of network traffic. See, e.g., '751 patent col. 2 ll. 53-56; col. 3 l. 2-col. 4 l. 6. The specifications likewise explain how the elements recited in the claims refer to specific technological features functioning together to provide that granular, nuanced, and useful classification of network traffic, rather than an abstract result. See, e.g., '789 patent col. 23 l. 38— col. 27 l. 50 (describing the technological implementation of the lookup engine and flow insertion engine as used in the claims); see also '725 patent col. 10 l. 3— col. 13 l. 4.” The underlying technology in Packet Intelligence relates to computer networks and their operation. The claim at issue in Packet Intelligence includes specific technological features, such as “a packet acquisition device,” “an input buffer memory,” “a parser subsystem,” “a lookup engine,” “a flow insertion engine,” and similar element. In contrast, the applicant’s claimed invention does not recite an underlying technology that is improved, and also does not recite specific technological features to bring about the improvement. Rather, the applicant’s claimed invention recites generic technology used in a method that allegedly improves the way inefficiencies of crews of people are identified, wherein the claimed invention lacks specific technological features for bringing about the alleged improvement. Accordingly, the eligibility rationales of Packet Intelligence are not applicable to the present application.
	Regarding the applicant’s arguments based upon specification support, the examiner finds the arguments unpersuasive because the alleged improvement of enabling a server computer to perform analytics based on data dispersed across different tools and locations, is analogous to “Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48,” which courts have indicated as insufficient to show an improvement to technology. (See MPEP 2106.05(a)(II).) The technology used in applicant’s invention includes generic computer componentry operating conventionally, with any improvement being tied to the technology processing additional data (e.g., the claimed “association data”). Gathering and analyzing data, and even additional data on top of baseline data, is not an eligibility-warranting improvement.
	On pp. 16-18 of the Response, the applicant argues for reconsideration and withdrawal of the claim rejections under 35 USC 103. According to the applicant, amended claim 1 recites additional limitations, including various forms of “association data,” and “None of the cited references teaches or suggests these additional limitations. Therefore, no logical combination of the cited references can teach or suggest each and every limitation of amended claim 1.” (Response, pp. 16 and 17.) The applicant also argues, “the Examiner maps the retake entry, recited in prior claim 1, to a revision record disclosed in Richards. See Office Action at page 12. Based on this claim mapping, in order to teach or suggest the above limitations of amended claim 1, Richards would have to disclose the ideas of generating first association data that indicates an association between a media asset and the revision, generating second association data that indicates an association between a scene and the revision, generating third association data that indicates an association between a crew and the revision, and generating retake data corresponding to the revision that includes the first association data, second association data, and third association data. Importantly, Richards contains no such teachings. As discussed above, Richards only generally discloses the idea of using a revision interface to track changes being made to an asset and generate a record of what changes were made.” (Response, pp. 17 and 18.) The applicant also argues, “Notably, however, Richards does not disclose processing data indicating a change that was made in order to generate different association data that indicate different associations between the change and other data relating to an asset.” (Richards, p. 18.) 
	The examiner finds the applicant’s arguments above unpersuasive. Richards discloses, “The revision interface can also generate a record of what changes were made.” (Richards, para. [0050].) Generating the record of changes made to media assets, in Richards, reads on the claimed “generating first association data that indicates a first association between the first media asset and the first modification.” Richards discloses, “Using asset information that indicates relationships between an asset or its information and other assets and other items, relative structures and information can be established. Dependencies are established through data dependencies. For example, a particular asset depends upon another asset, such as completing the lighting for a shot (asset) depends upon the completion of all the models (also assets) for that shot.” (Richards, para. [0056].) Generating asset information indicating relationships between assets in scenes, in Richards, reads on the claimed “generating second association data that indicates a second association between the first scene and the first modification.” Richards discloses, “Specific tasks can also be tracked by artist or status.” (Richards, para. [0054].) Richards discloses, “The list screen of FIG. 21 includes tasks, task statuses, notes, responsible artists.” (Richards, para. [0085].) Generating tracking data that links artists and tasks, and/or generating table data linking artists and tasks, in Richards, reads on the claimed “generating third association data that indicates a third association between the first crew and the first modification.” Richards discloses, “an asset management system comprises: a database storing a plurality of records, each record storing information for corrections to a media asset to correct identified errors or defects, each record including a path or arc of corrections and approvals needed to correct the identified error or defect in the media asset; and a revision interface coupled to the database and to a network, the database interface configured to provide access to the plurality of records, and to track and manage revision information for corrections made for the corresponding media assets.” (Richards, para. [0005].) The generating of the path or arc of corrections and approvals, to correct identified errors or defects, in Richards, reads on the claimed “generating, based on the feedback data, first retake data.” The records information, information about changes to media assets, information about relationships between media assets in scenes, information about artists and departments tasked with making corrections to media assets, and information about workflows (paths or arcs) needed to make the corrections, in Richards, read on the claim limitations the applicant alleges are missing from Richards. The claimed forms of “association data” can reasonably be interpreted broadly, and it is the examiner’s contention that there are even other combinations of information in Richards, flowing between the various elements depicted in FIG. 2, that can read on the claim limitations. See also, the relationships between records information depicted in FIG. 3 of U.S. Provisional App. No. 60/560,998 entitled ‘Asset Management in Media Production’, filed Apr. 9, 2004, incorporated by reference in its entirety by Richards. Accordingly, modified 35 USC 103 rejections are being asserted against the pending claims.

		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 9,595,296 B2 to Sandrew et al. discloses a multi-stage production pipeline system that may be utilized in conjunction with a motion picture project management system (see abstract).
U.S. Pat. No. 9,946,429 B2 to Viegers et al. discloses presentation of media sets of media objects (see abstract).
U.S. Pat. App. Pub. No. 2005/0228819 A1 to Richards et al. discloses an asset management system for managing media assets in media production (see abstract) including records management features (see its claim 1).
U.S. Pat. App. Pub. No. 2015/0310896 A1 to Bredow et al. describes techniques for reviewing content.
Copy of U.S. Provisional App. No. 60/560,998 entitled ‘Asset Management in Media Production’, filed Apr. 9, 2004, and incorporated by reference in its entirety by Richards.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Richards discloses, “This application claims the benefit of priority of co-pending U.S. Provisional Patent Application Ser. No. 60/560,998 entitled ‘Asset Management in Media Production’, filed Apr. 9, 2004. Benefit of priority of the filing date of Apr. 9, 2004 is hereby claimed, and the disclosure of the Provisional Patent Application is hereby incorporated by reference.” (Richards, para. [0001].) The provisional application is, therefore, treated as part and parcel of Richards. The provisional application has been cited on the attached PTO-892 form, and a copy of the provisional application has been attached for the applicant’s convenience.